     Case 3:20-cv-01968-JLS-KSC Document 33 Filed 04/28/21 PageID.301 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH DAVALL,                                       Case No.: 3:20-cv-1968 JLS (KSC)
     CDCR #AW-8294,
12
                                         Plaintiff,       MOTION TO DISMISS NO LONGER
13                                                        REFERRED
                          vs.
14
     A. CORDERO; D. WHITE;
15   WHITMAN,
                                                          (ECF No. 22)
16                                   Defendants.
17
18
19         Defendant Whitman’s Motion to Dismiss for Failure to State a Claim (ECF No. 22)
20   was previously referred to U.S. Magistrate Karen S. Crawford pursuant to 28 U.S.C.
21   § 636(b)(1)(B) and Local Rule 72.1 for preparation of a report and recommendation. See
22   ECF No. 25. The Court has determined that a report and recommendation is no longer
23   necessary for the disposition of this matter and as such, the matter is no longer referred for
24   that purpose. The Court will issue an order in due course.
25         IT IS SO ORDERED.
26   Dated: April 28, 2021
27
28
                                                      1
                                                                                3:20-cv-1968 JLS (KSC)
